Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14, 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/09/2021
Applicant’s election without traverse of Group I, Species A in the reply filed 9/09/2021 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the phrases “Disclosed in the present invention” should be avoided.  The abstract is also not narrative.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [0060] per the PG pub states, “
[0060] Optionally, as shown in FIG. 6, the control mechanism 32 comprises a fixed pin 321 disposed on the worm gear 342 and, mounted on the casing 31, a direction change switch 322 and a stop switch 323. Specifically, the fixed pin 321 touches the direction change switch 322 as the worm gear 342 rotates, the worm gear 342 rotates in the opposite direction, the worm gear 342 touches the stop switch 323 while rotating in the opposite direction, and the worm gear 342 stops rotating.” (emphasis added)
	It is not clear from the drawings or the specification how the rotation of the worm gear 342 would touch the stop switch 323 in a particular rotation.  Did the Applicant intend to state that the --fixed pin touches the stop switch 323 while rotating in the opposite direction--? 
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the worm gear touching the stop switch (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites, “wherein the control mechanism comprises a fixed pin disposed on the worm gear and, mounted on the casing, a direction change switch and a stop switch; wherein the fixed pin touches the direction change switch as the worm gear rotates, the worm gear rotates in the opposite direction, the worm gear touches the stop switch while rotating in the opposite direction, and the worm gear stops rotating.” (Emphasis added) It is not clear from the original disclosure how the worm gear touches the stop switch, unless the Applicant is considering the fixed pin part of the worm gear.  The worm gear rotates about a constant axis, so it is unclear how its rotation would cause touching of the stop switch.  It would appear that it is either always in contact with the stop switch or never in contact with the stop switch.  Did the Applicant intend that it was the fixed pin that touches the stop switch?




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (CN205755767), herein referred to as Yan.  Yan discloses an electric lopper comprising: a handle (1), a connecting pole (telescoping rod 3) and a pruning component (8/10) which are connected in a sequence (see fig. 1), wherein the pruning component comprises a casing (machine head 4), a control mechanism (touch switch 9; paragraph [0013]; “When the moving shear blade touches the touch switch in the machine head, the geared motor will run in the reverse direction, driving the moving shear blade to open in the reverse direction, completing a cutting work stroke”) and, connected in sequence, a motive power mechanism (motor 5), a drive mechanism (worm 6/ turbine 7), and a cutter set (fixed and moveable blades 8/10), wherein the motive power mechanism (5) and the drive mechanism (6/7) are disposed in the casing (4), the cutter set (8/10) is disposes at that end of the casing (4) which is remote from the motive power mechanism (5), a switch (2) connected to the motive power mechanism (5) is provided on the handle (1), and the control mechanism (touch switch 9) is connected to the drive mechanism (5); wherein the drive mechanism (6/7) is a worm gear/ worm drive mechanism (worm 6/ turbine 7) or a ball screw drive mechanism. 

Claim 1-3 and 5  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield.  Schofield discloses an electric lopper (fig. 2) comprising: a handle (drill handle 20), a . 
In regards to claim 2, Schofield discloses wherein a worm (6) in the worm gear/worm drive mechanism is connected to the motive power mechanism (drive shaft 5), and a small gear (8) is provided on a worm gear (7) in the worm drive mechanism (see Fig. 4), the small gear (8) transmitting motive power concentrically with the worm gear (7 via teeth 46 and 43); and wherein the small gear (8) is meshed with an upper cutter (11) in the cutter set (fig. 4), and a lower cutter (12) in the cutter set is connected to the upper cutter and fixed to the casing (at 33).
In regards to claim 3, Schofield discloses wherein the upper cutter (11) comprises a toothed tail part (43) and an upper cutting head (41) which are connected 
In regards to claim 5, Schofield discloses wherein the toothed tail part (43), the upper cutting head (41) and the lower cutter (12) are connected together by means of a threaded connecting member (shoulder screw 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lambert (U.S. Patent 8,592,711).  
In regards to claim 4, Schofield discloses the claimed invention except wherein the toothed tail part is of lower hardness than the upper cutting head.  Attention is further directed to the Lambert reference.  Lambert discloses that it is known to apply a carbide coating to a cutting edge to form a high endurance cutting edge that is self-sharpening, thereby extending its cutting ability through a wear resistant surface.  Lambert discloses that this process can be applied to knives, scissors, shears, and the like.  It similarly would have been obvious to have applied a harder, wear resistant . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of. 
In regards to claim 6, Jones discloses wherein the threaded connecting member is a stepped connecting member, comprising a cylindrical threaded end, a cylindrical middle segment, a square prism and a cuboid end which are connected in sequence, wherein the cylindrical threaded end is arranged coaxially with the cylindrical middle segment, and the cylindrical threaded end has a smaller diameter than the cylindrical middle segment; wherein the circle centre of a cross section of the cylindrical middle segment, the centre point of a square cross section of the square prism and the centre point of the cuboid end are all coincident; wherein the area of the cross section of the cylindrical middle segment is less than the area of the square cross section of the square prism , and the area of the square cross section of the square prism is less than the area of that side of the cuboid end which is connected to the square prism;
wherein the toothed tail part and the upper cutting head are provided with round through- holes fitting the cylindrical middle segment, the lower cutter and the casing are provided with square through-holes fitting the square prism, and the casing is provided with a rectangular recess fitting the cuboid end, the square through-hole in the casing being disposed in the rectangular recess;
wherein, starting at the cuboid end, the stepped connecting member passes through the casing, the lower cutter, the upper cutting head and the toothed tail part in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Zhou et al. (U.S. Patent 9,888,632), herein referred to as Zhou. 
In regards to claim 7, as best understood, Schofield discloses the claimed invention except wherein the control mechanism comprises a fixed pin disposed on the worm gear and, mounted on the casing, a direction change switch and a stop switch; wherein the fixed pin touches the direction change switch as the worm gear rotates, the worm gear rotates in the opposite direction, the worm gear touches the stop switch while rotating in the opposite direction, and the worm gear stops rotating.  Attention is further directed to the Zhou powered cutting tool. Zhou discloses a powered shearing tool with a moving cutting blade that is driven by a geared drive member 26.  Zhou discloses that :
“More specifically, the method comprises a user depressing the main power switch 54 to initiate a cutting cycle. If the first cutting member 20 is in its fully opened position, i.e. the first cam 26b on the geared drive member 26 is detected to be engaged with the first travel or limit switch 50, then the controller 40 causes the motor 16 to rotate in said first direction which causes the first cutting member 20 to move to its closed position, i.e. where the second cam 26c on the geared drive member 26 engages the second travel or limit switch 52 and the controller 40 responds by stopping the motor. The controller 40 waits a predetermined time of say 2 seconds before causing the motor to run in said second, reverse direction to cause the first cutting member to return to its opened position where, once again, the first cam 26b engages the first travel switch 50 and the controller 40 then stops the motor. By this means, depressing the main power switch 54 initiates an automatic cutting cycle. At this point, releasing the main 
Zhou discloses that this system of control provides a safe, user-friendly and efficient control means of the cutting blades.  As both Zhou and Schofield disclose the use of rotating gears to control the operation of the moving cutting blades, it would have been obvious to one having ordinary skill in the art to have incorporated a cam (pin) system on the Schofield gear to engage a first and second travel switch (e.g. change direction switch/ stop switch) to control the opening, closing and stopping of the movement of the Schofield moving blade to also move in a safe, user friendly manner. 


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of a Winkel et al. (U.S. Patent 9,339,938), herein referred to as Winkel.
In regards to claim 15, Schofield discloses wherein the motive power mechanism comprises a DC motor (battery powered) but does not disclose a planetary gear speed reducer, with an input end of the planetary gear speed reducer being connected to an output end of the DC motor, and an output end of the planetary gear speed reducer being connected to the drive mechanism.  Attention is further directed to the Winkel powered cutting tool.  Winkel also discloses a “drill-type” handle that drives a shearing cutting tool, with shearing blades. Winkle discloses that it is known to utilize a DC motor, battery 36, with a multi-speed planetary transmission to allow for a low and high speed 
In regards to claim 16, the modified device of Schofield discloses wherein a power supply means supplying power to the DC motor is provided in the handle (20 Schofield as modified by Winkle).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724